Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1,5-11,15-20 allowed. The newly numbered claims are 1 through 14.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: identifying a remaining battery life of the first sensor from results of the first self-test and determining that the first sensor fails the first self-test when the remaining battery life of the first sensor is less than a length of the preplanned absence; when the first sensor fails the first self-test, and the type of test triggering event is identified as a the non-emergency type comprising receipt of the user input identifying the preplanned absence, identifying a user device associated with the user of the security system as the one or more notification devices; when the first sensor fails the first self-test and the type of test triggering event is identified as the emergency type comprising the notification of the alert condition, identifying at least one third party device associated with local authorities or a system provider of the security system as the one or more notification devices; and transmitting a first self-test failure report to the one or more notification devices outlined in claims 1 and 11. In particular, self tests monitoring battery life in combination with the emergency/non-emergency distinction in combination with the rest of the independent claim, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113